Exhibit 10.1




TRANSCOMMUNITY FINANCIAL COPRPORATION




Restricted Stock Award Agreement




THIS AGREEMENT dated as of the ____ day of ___________ 2007, between
TRANSCOMMUNITY FINANCIAL CORPORATION, a Virginia corporation (the
“Corporation”), and ________________ (“Participant”), is made pursuant and
subject to the provisions of the TransCommunity Financial Corporation 2007
Equity Compensation Plan (the “Plan”).  All terms used herein that are defined
in the Plan have the same meaning given them in the Plan.




1.

Award of Stock.  Pursuant to the Plan, the Corporation, on _________ __, 2007
(the “Award Date”), granted Participant [number of shares] shares of Common
Stock (“Restricted Stock”), subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein.




2.

Restrictions.  Except as provided in this Agreement, the Restricted Stock is
nontransferable and is subject to a substantial risk of forfeiture.




3.

Vesting.  Participant’s interest in the shares of Restricted Stock shall be
transferable and nonforfeitable (“Vested”) as shown in the following schedules:
 




(a)

With respect to fifty percent (50%) of the Restricted Stock (_____ shares):




Date

Percentage




March 1, 2008

20%

March 1, 2009

20%

March 1, 2010

60%




(b)

With respect to the remaining fifty percent (50%) of the Restricted Stock
(__________ shares), on March 1, 2010 if Net Income (on a pre-tax basis) for the
Corporation’s 2009 fiscal year equals or exceeds $3.0 million.




(c)

 Any shares that have not been previously become Vested or forfeited, shall
become Vested as of the date of a Change in Control.




4.

Forfeiture.  All shares of Restricted Stock that are not then Vested shall be
forfeited if Participant’s employment with the Corporation or a Subsidiary
terminates prior to the date such shares have become Vested pursuant to Section
3.




5.

Shareholder Rights.  Participant will have all the rights of a shareholder of
the Corporation with respect to the Restricted Stock, including the right to
receive dividends on and to vote the Restricted Stock; provided, however, that
(i) Participant may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of Restricted Stock, (ii) the Corporation shall retain custody
of the certificates evidencing shares of Restricted Stock as provided in Section
6, and (iii) Participant will deliver a stock power in accordance with Section
7.




6.

Custody of Certificates.  Custody of stock certificates evidencing the
Restricted Stock shall be retained by the Corporation so long as the Restricted
Stock is not Vested.  The Corporation reserves the right to place a legend on
each certificate restricting the transferability of shares evidenced by the
certificate.  The Corporation shall deliver to Participant the stock
certificates evidencing the Common Stock as soon as practicable after the
Restricted Stock becomes Vested.




7.

Stock Power.  Participant shall deliver to the Corporation a stock power,
endorsed in blank, with respect to the Restricted Stock. The Corporation shall
use the stock power to cancel any shares of Restricted Stock





--------------------------------------------------------------------------------

that do not become Vested.  The Corporation shall return the stock power to
Participant with respect to any shares of Restricted Stock that become Vested.




8.

Fractional Shares.  Fractional shares shall not be issuable hereunder, and when
any provision hereof or the Plan may entitle Participant to a fractional share,
such fraction shall be disregarded.




9.

Taxes.  The Corporation shall have the right to retain and withhold from any
award of the Restricted Stock, the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to such award.  The
Corporation may retain and withhold a number of shares of vested Restricted
Stock, having a Fair Market Value as of the date the shares become Vested not
less than the amount of such taxes, and cancel in whole or in part any such
shares so withheld, in order to satisfy the Corporation’s withholding
obligations.




10.

No Right to Continued Employment.  This Agreement does not confer upon
Participant any right with respect to continued employment by the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
Participant’s employment at any time.




11.

Change in Capital Structure.  In accordance with the terms of the Plan, the
terms of this award shall be adjusted as the Committee determines is equitably
required in the event the Corporation effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or other similar changes in
capitalization.




12.

Governing Law.  This Agreement shall be governed by the laws of the Commonwealth
of Virginia.




13.

Conflicts.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.  




14.

Participant Bound by Plan.  Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.




15.

Binding Effect.  Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Corporation.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.




TRANSCOMMUNITY FINANCIAL CORPORATION







By







(Printed Name)







PARTICIPANT













(Printed Name)







Date


